Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending per amendment.

Response to Arguments
112 Rejection
Applicant’s arguments, see page 9, filed 9/23/21, with respect to 112 rejection of claims 1-18 regarding use of phrases Applicants contend amendments to claims 1-18 to remove phrases “optimal” and “most suitable” have been fully considered and are persuasive.  Therefore, the 112 rejection of claims 1-18 has been withdrawn. 

102/103 Rejections
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. 
Applicants contend effective filing data of Arunachalan reference, which claims two priorities a) IN20181020197 (hereinafter IN’197-1)   May 30, 2018 and b) IN201841020197 (hereinafter IN`197-2) - May 22, 2019, is May 22, 2019—not May 30, 2018. Specifically, Applicants allege IN’197-1 fails to disclose Figures 2 and 3, and paragraphs 0032, 0043, 0059-0063, 0066 and 0087, which form basis for rejections of various elements of claim 1. 
IN' 197-1 discloses a method of operating a content delivery network 300 having a plurality of content servers 300a-d (i.e., IN' 197-1: figure 10 and paragraphs [0035] and [0049]) to deliver content to a UE 100 (IN' 197-1: figure 10), the user device having cellular and wi-fi network interfaces 150a-b (i.e. access network interfaces) for connecting to the content servers (IN '197-1: paragraph [0051] and figure 10). The method comprises: generating a content request when an application 110 needs to receive content from the CDN (i.e. generating a request for an item of content available on the CDN - IN' 197-1: paragraphs [0047] and [0051], section c)); obtaining, by DNS explorer 121 on transplorer engine 120 on the UE, address identifiers of at least one content server 300a-d, wherein content is distributed redundantly across the content servers (i.e. determining which of the plurality of content caches contain the requested content - IN '197-1: paragraphs [0035], [0050] and [0051], section a)); determining by the path navigator 122, forming part of the transplorer engine 120, an optimal content server 300b based on various criteria (i.e. evaluating candidate options for delivering the requested content and selecting one of those options determined to be optimal - IN '197-1: paragraphs [0047], [0050] and [0051]); and transmitting the content request to the optimal content server 300b (i.e., IN' 197-1: paragraph [0051], section c)). The UE may then receive the content from the chosen server (IN '197-1: paragraph [0052]). The method is performed by the transplorer engine 120 on the UE (i.e. a content delivery route decision function running on the user device), which may monitor the quality of network paths between the content servers and the UE (IN '197-1: paragraph [0049]) so that the optimal content server and network path are chosen (i.e. the function is able to determine the most suitable data source and path-IN' 197-1: paragraphs, [0049]-[0051]). Accordingly, claims 1 and 17 are anticipated by Arunachalan, whose effective filing data inherits IN’107-1 filing date of May 30, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "best network utilization and/or end-user experience" (claims 1 and 17) and “sufficient quality” (claim 6) are relative terms which render the claim indefinite (emphasis added).  The terms "best" and “sufficient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arunachalan WO 2019/231258 (hereinafter Arunachalan).
For claim 1, Arunachalam discloses:

by a content delivery route decision function running on the at least one user device and interfacing with the content delivery network and the access networks:
	generating a request for an item of content available on the content delivery network (par. 0061: An application 110 executing on UE 100 generating a request for an item of content available on the CDN);
	determining which of the plurality of content caches contain the requested item of content (par. 0059-0061, 0043: Transplorer engine 120 executing on UE obtains address identifiers for at least one content server 300a-300d, wherein content is distributed redundantly across the content servers.);
	evaluating candidate options for delivering the requested item of content to the at least one user device from the determined plurality of content caches (par. 0062 and 0063: The path navigator 122 of the transplorer evaluates candidate content servers 300b based on various criteria (i.e., network path quality based on RTT);
	selecting a candidate option determined to provide the best network utilization and/or end-user experience for delivering the requested item of content (par. 0062: The path navigator 122 of the transplorer engine determines an optimal content server; par. 0063: Network path quality based on at least one of signal strength fluctuation, a degree of a congestion in the network path);
	instructing the at least one user device to request the item of content via an access network associated with the selected candidate option (par. 0066: The user device sends 
	delivering the requested item of content to the at least one user device (par. 0032, 0087 and fig 4A, step 409a: The UE then receives the content from the chosen server).

For claim 2, Arunachalam discloses:
The method according to claim 1, wherein the at least one user device maintains a database of neighbor content caches and access network properties, and carries out the determining and the evaluating data in the database (par. 0022 and 0024: UE receives and stores plurality of addresses corresponding to CDN servers).

For claim 3, Arunachalam discloses:
The method according to claim 1, wherein the at least one user device transmits data requests to one or more content caches in response to the generation of a content request, and identifies the candidate option from outcomes of the data requests (par. 0032: UE, responsive to receiving addresses to a plurality of CDN servers as a result of DNS query, detects RTT for each of the CDN servers. The CDN server with lowest RTT is selected to serve requested content

For claim 6, Arunachalam discloses:
The method according to claim 1. wherein the content delivery route decision function monitors quality of network paths between a plurality of content caches and a location of the at least one user device, so that when at least one user device requests data available on the content delivery network, the content delivery route decision function is able to determine a data source and a path having a sufficient quality (par. 0049: UE determines an optimal content server and an optimal network path based on an RTT of each connection; par. 0063: Network path quality based on at least one of signal strength fluctuation, a degree of a congestion in the network path.).


The method according to claim 1 wherein data is received from the at least one user device relating to associations between access nodes available to the at least one user device, and listings of data available in the content caches of the available access nodes (par. 0061: An application 110 executing on UE 100 generating a request for an item of content available on the CDN; par. 0059-0061, 0043: DNS server responds to Transplorer engine 120 with address identifiers for at least one content server 300a-300d possessing desired content).

For claim 9, Arunachalam discloses:
The method according to claim 8, wherein the data is provided as part of a Content Request message from the at least one user device (par. 0061: An application 110 executing on UE 100 generating a request for an item of content available on the CDN).

For claim 14, Arunachalam discloses:
The method according to claim 1, wherein content availability and signal strength are used to determine suitability of a candidate option (par. 0063: Signal strength utilized by transplorer engine as factor in ranking content servers).

For claim 15, Arunachalam discloses:
The method according to claim 14, wherein one or more of the following factors are also used to determine suitability of a candidate option:
	proximity between the user terminal and the cache, network load, latency, CPU Load, Network Type, time of day, contention rate,  bandwidth, operator metrics, quality of service parameters, or security  (par. 0063: RTT utilized by transplorer engine as factor in ranking content servers/paths).


A computer system comprising: 
	at least one processor  and a memory (par. 0032: processor and memory disclosed) storing computer program code (par. 0077 and 0078: storage medium for storing computer code) for operating a content delivery network having a plurality of content caches to deliver requested content to at least one user device, the at least one user device having one or more access network interfaces for connection (par. 0042: plurality of UE access interfaces disclosed) to the plurality of content caches of the content delivery network via one or more respective access network, which is performed by a content delivery route decision function running on the at least one user device and interfacing with the content delivery network and the access networks, by:
generating a request for an item of content available on the content delivery network (par. 0061: An application 110 executing on UE 100 generating a request for an item of content available on the CDN);
	determining which of the plurality of content caches contain the requested item of content (par. 0059-0061, 0043: Transplorer engine 120 executing on UE obtains address identifiers for at least one content server 300a-300d, wherein content is distributed redundantly across the content servers.);
	evaluating candidate options for delivering the requested item of content to the at least one user device from the determined plurality of content caches (par. 0062 and 0063: The path navigator 122 of the transplorer evaluates candidate content servers 300b based on various criteria (i.e., network path quality based on RTT);
	selecting a candidate option determined to provide the best network utilization and/or user experience for delivering the requested item of content (par. 0062: The path navigator 122 of the transplorer engine determines an optimal content server; par. 0063: Network path quality based on at least one of signal strength fluctuation, a degree of a congestion in the network path);
	instructing the at least one user device to request the item of content via an access network associated with the selected candidate option (par. 0066: The user device sends request for item of content via an access network associated with the selected candidate option); and
	delivering the requested item of content to the at least one user device (par. 0032, 0087 and fig 4A, step 409a: The UE then receives the content from the chosen server)

For claim 18, Arunachalam discloses:
A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method of claim 1 (par. 0078: Non-transitory medium disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arunachalan, in view of Dilley (US 20030233423).
For claim 13, Arunachalam discloses:
The method according to claim 1, but fails to disclose “wherein access defaults to delivery from a centralized content delivery network cache if no local cache is identified.”
However, in a related field, Dilley discloses:
“wherein access defaults to delivery from a centralized content delivery network cache if no local cache is identified.” (par. 0013: Requests for content that cannot be serviced by edge or intermediate servers are serviced by a root/origin CDN).
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Dilley’s teachings alongside those of Arunachalam. The motivation to combine would have been to limit requests to original/root server in order to reduce network/computational/financial burden placed on it (par. 0011).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arunachalan, in view of Kaspar (USP 8516147).
For claim 16, Arunachalam discloses:
The method according to claim 1 but fails to disclose “wherein two or more separate access networks are selected to deliver requested data to the user device in parallel.”
However, in a related field, Kaspar discloses:
“wherein two or more separate access networks are selected to deliver requested data to the user device in parallel.” (col. 4, lines 4-25: Server and client establish a connection with one another utilizing a plurality of network interfaces. Client requests file/content from server. The server utilizes the plurality of simultaneously interface connection between the entities to send distinct portions of the file over each of the plurality of connections.)
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Kaspar’s teachings alongside those of Arunachalam. The motivation to combine would have been to increase delivery speed/throughput of content sent to a requesting client by utilizing the multiple network interfaces often equipped on a user device (col. 1, lines 11-34).

Allowable Subject Matter
Claims 4, 5, 7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457